SEVENTH AMENDMENT TO THE
RUBY TUESDAY, INC. 2005 DEFERRED COMPENSATION PLAN


THIS SEVENTH AMENDMENT to the Ruby Tuesday, Inc. 2005 Deferred Compensation Plan
(the “Plan”) is made on this 29 day of July, 2015 by Ruby Tuesday, Inc., a
corporation duly organized and existing under the laws of the State of Georgia
(the “Primary Sponsor”).


WHEREAS, the Primary Sponsor maintains the Plan, which was last amended and
restated by an indenture effective as of January 1, 2005 and has been
subsequently amended six times since such date; and


WHEREAS, the Primary Sponsor now desires to amend the Plan to revise the
matching contribution formula and to provide full vesting of matching
contributions.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan as follows:


1.           By deleting, effective for payroll periods beginning on and after
to September 2, 2015, the existing Section 3.2 and substituting therefor the
following:


“3.2           Matching Contributions.


(a)           Each Plan Sponsor proposes to credit for allocation to a Member’s
Company Matching Account an amount equal to a discretionary percentage, as
determined by the Primary Sponsor, of no less than twenty-five percent (25%) of
a Member’s Deferral Amounts, to the extent such Deferral Amounts do not exceed a
discretionary percentage, as determined by the Primary Sponsor, of the Member’s
Annual Compensation of not less than the first three percent (3%) of such Annual
Compensation and not in excess of the first six percent (6%) of such Annual
Compensation.


(b)           Plan Sponsor contributions made pursuant to this Section 4 may be
made in cash or in kind at the discretion of the Plan Sponsor.


(c)           Notwithstanding any other provision of the Plan to the contrary,
for any Member who (1) is also a ‘Participant’ in the Ruby Tuesday, Inc.
Executive Supplemental Pension Plan (as such term is defined in such plan) and
(2) holds a position of Senior Vice President or above (an ‘Excluded Member’),
then, beginning with the Plan Year following the year in which a Member becomes
an Excluded Member, such Member shall no longer receive matching credits under
Section 4.1(a) of the Plan.  Members who meet the criteria for ‘Excluded
Members’ in the 2006 Plan Year shall no longer receive matching credits under
Section 4.1(a) of the Plan beginning with the 2007 Plan Year.  Notwithstanding
the immediately preceding sentence, if at the end of a Plan Year, a Member
ceases to meet the criteria for being an Excluded Member (whether by reason of
 
 
 

--------------------------------------------------------------------------------

 
 
demotion, job reclassification, or otherwise), then such Member shall again be
eligible for matching credits under Section 4.1(a) as of the beginning of the
following Plan Year; provided such Member is otherwise eligible for matching
credits hereunder.


(d)           With respect to matching credits under Subsection (a), the Primary
Sponsor may, in its discretion, allocate such credits as of the last day of any
time period specified by the Primary Sponsor (which period may be no shorter
than a payroll period and no longer than a Plan Year).  A Member must be an
Eligible Employee as of the last day of any such period to be eligible to
receive any such matching credit.”


2.           By deleting, effective for Participants who have not experienced a
Termination of Employment prior to September 2, 2015, the existing Section 4.2
and substituting therefor the following:


“4.2           Vesting.  A Participant shall be fully vested in his Account at
all times.”
 


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Seventh Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this Seventh Amendment to be
executed on the day and year first above written.


RUBY TUESDAY, INC.


By:           /s/ James J. Buettgen 
Name:      James J. Buettgen 
Title:        Chairman, President & Chief Executive Officer 


ATTEST:


By:           /s/ Rhonda
Parish                                                      
Name:      Rhonda
Parish                                                                
Title:        Chief Legal Officer &
Secretary                                                                


[CORPORATE SEAL]


-2-


--------------------------------------------------------------------------------


 



